

117 HR 1395 : Housing Financial Literacy Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1395IN THE SENATE OF THE UNITED STATESApril 22, 2021Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo require the Secretary of Housing and Urban Development to discount FHA single-family mortgage insurance premium payments for first-time homebuyers who complete a financial literacy housing counseling program.1.Short titleThis Act may be cited as the Housing Financial Literacy Act of 2021.2.Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programsThe second sentence of subparagraph (A) of section 203(c)(2) of the National Housing Act (12 U.S.C. 1709(c)(2)(A)) is amended—(1)by inserting before the comma the following: and such program is completed before the mortgagor has signed an application for a mortgage to be insured under this title or a sales agreement; and (2)by striking not exceed 2.75 percent of the amount of the original insured principal obligation of the mortgage and inserting be 25 basis points lower than the premium payment amount established by the Secretary under the first sentence of this subparagraph.Passed the House of Representatives April 20, 2021.Cheryl L. Johnson,Clerk